Case: 15-11559    Date Filed: 09/18/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11559
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:07-cr-00019-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

EDDIE JAMES REED,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 18, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11559   Date Filed: 09/18/2015     Page: 2 of 4


      Eddie James Reed, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based

on Amendment 782 to the United States Sentencing Guidelines. On appeal, Reed

contends that, although he is a career offender, he has been a model prisoner who

should be able to benefit from recent amendments to the Sentencing Guidelines

that lowered the base offense levels for drug offenses. After careful review, we

conclude that the district court was not authorized to grant § 3582(c)(2) relief

because Reed is a career offender. We therefore affirm.

      Whether the district court is authorized to grant a sentence reduction under

§ 3582(c)(2) is a question of law reviewed de novo. See United States v. Davis,

587 F.3d 1300, 1303 (11th Cir. 2009). Under § 3582(c)(2), a district court may

reduce a defendant’s sentence where he is sentenced to a term of imprisonment

based on a guideline range that subsequently has been lowered by the Sentencing

Commission, “if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see also U.S.S.G.

§ 1B1.10(a)(1)(a). It is the policy of the Sentencing Commission that a sentence

reduction is not authorized under § 3582(c)(2) when the retroactive guideline

amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).




                                        2
              Case: 15-11559    Date Filed: 09/18/2015   Page: 3 of 4


      Here, the district court properly denied Reed’s § 3582(c)(2) motion for a

sentence reduction. Amendment 782 revised the guidelines applicable to most

drug offenses by reducing the base offense levels found in the drug-quantity table

in § 2D1.1(c). U.S.S.G. app. C, Amend. 782. However, the total offense level of a

career offender, such as Reed, is determined by § 4B1.1, the career-offender

guideline, not § 2D1.1, the drug-offense guideline. As a result, Reed’s sentence

was based on a sentencing range produced by § 4B1.1, which, Reed acknowledges,

has not been lowered by the Sentencing Commission. Thus, although Amendment

782 is applicable to Reed, a drug offender, the district court was not authorized to

grant a reduction because the amendment did not have the effect of lowering his

applicable guideline range under § 4B1.1. See United States v. Moore, 541 F.3d
1323, 1330 (11th Cir. 2009) (“Where a retroactively applicable guideline

amendment reduces a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.”); U.S.S.G. § 1B.10 cmt. n.1(A) (noting that

§ 3582(c)(2) does not authorize a sentence reduction where an amendment “is

applicable to the defendant but . . . does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another

guideline or statutory provision”); see also United States v. Lawson, 686 F.3d
1317, 1321 (11th Cir. 2012).


                                         3
              Case: 15-11559    Date Filed: 09/18/2015   Page: 4 of 4


      In short, Reed is ineligible for a sentence reduction under § 3582(c)(2) based

on Amendment 782 because he was sentenced as a career offender. We affirm the

denial of his § 3582(c)(2) motion.

      AFFIRMED.




                                         4